Valente, J. (dissenting).
In this action to recover damages for personal injuries, the complaint was dismissed at the close of plaintiff’s ease. Therefore, the evidence must be accorded the benefit of every favorable inference which can reasonably be drawn therefrom. (Stein v. Palisi, 308 N. Y. 293, 294; Sagorsky v. Malyon, 307 N. Y. 584, 586.) Plaintiff was injured when he slipped and fell while descending, a ramp at the service entrance of a building which plaintiff was about to enter to clean the carpets of a tenant. The ramp was 36 feet long and dropped in altitude 12 feet from the sidewalk down to *939the level of the yard. The angle of descent was about 30 degrees — a gradient of 1 foot for each 3 feet.
In dismissing the complaint, the Trial Judge found there was no showing of negligence based on the construction of the ramp and that plaintiff was contributorily negligent as a matter of law. The conclusion as to contributory negligence was predicated on plaintiff’s failure to use a staircase that adjoined the ramp. Whether or not plaintiff’s conduct in descending on the ramp rather than using the stairs was contributory negligence under the circumstances was a question for the jury. (See Majeski v. Russ Realty Corp., 3 A D 2d 739.)
Moreover, the refusal of the Trial Judge to permit plaintiff’s expert to testify that the ramp was not constructed in accordance with standard construction was reversible error. We held in Berman v. H. J. Enterprises (13 A D 2d 199, 201), that: “ ‘ General usage or custom may be shown in order to establish a standard of construction or equipment. When a question of negligence is involved the general usage or practice is competent to show either ordinary care or the failure to exercise such care.’” Hence, plaintiff should have been permitted to show by his expert whether or not there was a custom in the building trade with regard to the construction of ramps and to adduce an opinion as to whether a 1 and 3 pitch was proper.
Additionally, a prima facie case was presented as to whether a 30-degree pitch was so severe as to permit a jury to find that such a construction was inherently dangerous based on common knowledge or experience.
I would, therefore, reverse the judgment and grant a new trial.
Breitel, McNally and Stevens, JJ., concur in Memorandum by the court; Yalente, J., dissents in opinion in which Botein, P. J., concurs.
Judgment affirmed, with costs to respondent.